        Case 2:20-cv-06759-RGK-JC Document 4 Filed 07/28/20 Page 1 of 1 Page ID #:115
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Robert W. Cohen, SBN 150310
 Mariko Taenaka, SBN 273895
 Law Offices of Robert W. Cohen
 1901 Avenue of the Stars, Suite 1900
 Los Angeles, CA 90067




 ATTORNEY(S) FOR:    CHINA BRANDING GROUP LIMITED
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
CHINA BRANDING GROUP LIMITED (IN                                               CASE NUMBER:

OFFICIAL LIQUIDATION),
                                                              Plaintiff(s),
                                     v.

                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
TONY BOBULINSKI,                                                                                    (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                     PLAINTIFF
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST

CHINA BRANDING GROUP LIMITED (IN OFFICIAL                                     Plaintiff
LIQUIDATION), by and through its Joint Official
Liquidators, Hugh Dickson of Grant Thornton Specialist
Services (Cayman), Limited and David Bennett of Grant
Thornton Recovery & Reorganisation Limited,


TONY BOBULINSK                                                                Defendant




         7/21/2020                                         /s/ Mariko Taenaka
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff China Branding Group Limited (In Official Liquidation)


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
